Name: Commission Regulation (EEC) No 4137/87 of 9 December 1987 determining the conditions of entry of goods under subheadings 0408 11 90, 0408 19 90, 0408 91 90, 0408 99 90, 1106 20 10, ex 2501 00 51, 3502 10 10 and 3502 90 10 of the combined nomenclature
 Type: Regulation
 Subject Matter: food technology;  tariff policy;  foodstuff
 Date Published: nan

 No L 387 / 6331 . 12 . 87 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 4137/ 87 of 9 December 1987 determining the conditions of entry of goods under subheadings 0408 11 90 , 0408 19 90, 0408 91 90, 0408 99 90, 1106 20 10 , ex 2501 00 51 , 3502 10 10 and 3502 90 10 of the combined nomenclature THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 2658 / 87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff 0 ), and in particular Article 11 thereof, Whereas Council Regulation (EEC ) No 950 / 68 of 28 June 1968 on the Common Customs Tariff ( 2 ), as last amended by Regulation (EEC) No 3529 / 87 ( 3 ), established the Common Customs Tariff on the basis of the nomenclature of the Convention of 15 December 1950 concerning the nomenclature to be used for the classification of goods in customs tariffs ; Whereas , on the basis of Council Regulation (EEC) No 97 / 69 of 16 January 1969 on measures to be taken for the uniform application of the nomenclature of the Common Customs Tariff ( 4 ), as last amended by Regulation (EEC) No 2055 / 84 ( 5 ), Commission Regulation (EEC ) No 2696 / 77 ( 6 ), as last amended by Regulation (EEC) No 1284 / 80 ( 7 ), determined the conditions of entry of goods under subheadings 04.05 B II , 11.04 ex B I and C I , 25.01 A II a ) and 35.02 A I , of the Common Customs Tariff; Whereas Regulation (EEC) No 2658 / 87 has repealed and replaced , on the one hand , Regulation (EEC ) No 950 / 68 in adopting the new tariff and statistical nomenclature ( combined nomenclature ) based on the International Convention on the Harmonized Commodity Description and Coding System , and , on the other hand , Regulation (EEC ) No 97 / 69 ; whereas it is consequently shown to be appropriate , for reasons of clarity , to replace Regulation (EEC) No 2696 / 77 by a new regulation taking over the new nomenclature as well as the new legal base ; whereas , for the same reasons , it is appropriate to incorporate in this new text all the amendments made to date ; Whereas Regulation (EEC) No 2658 / 87 refers to :  eggs not in shell and egg yolks , other than suitable for human consumption , of subheadings 0408 11 90 , 0408 19 90 , 0408 91 90 and 0408 99 90 ;  flour and meal of sago and of roots and tubers falling within heading No 0714 , denatured , of subheading 1106 20 10 ,  common salt ( including table salt) and pure sodium chloride , whether or not in aqueous solution , denatured , of subheading ex 2501 00 51 ,  albumins to be rendered unfit for human consumption , of subheadings 3502 10 10 and 3502 90 10 of the combined nomenclature ; Whereas entry under these subheadings is subject to conditions laid down in the relevant Community provisions ; Whereas , in the circumstances , these conditions would inevitably involve denaturing with a view to rendering these products unfit for human consumption ; Whereas for such denaturing, in order to avoid , on the one hand , disparities in the application of the combined nomenclature as well as deflections of trade and economic activity within the Community and to permit , on the other hand , the free circulation of denatured products , it is agreed , in the interests of all concerned and in order to lighten as far as possible the burden falling on national administrations , Community methods of denaturing should be established ; Whereas , to this end , a mandatory list should be drawn up of denaturants possessing , where necessary , specific properties ; whereas this list should include an indication of the minimum quantity of denaturant to be used for the purpose of denaturing a specified quantity of the product ; whereas , however , in order to allow for any unforeseen needs which might arise in a Member State , provision should be made to enable the State concerned to permit the temporary use of another denaturant ; Whereas the denatured products in question are normally used in industries other than the animal feed-manufacturing industry ; whereas , moreover , when such products are used in the latter industry or are consumed as such by animals , it is necessary to ensure that denaturing takes place in accordance with the provisions of Council Directive 70 / 524 /EEC of 23 November 1970 concerning additives in feedingstuffs ( 8 ), as last amended by Directive 87 / 3 17 /EEC ( 9 ); ( ») OJ No L 256 , 7 . 9 . 1987 , p. 1 . ( 2 ) OJ No L 172 , 22 . 7 . 1968 , p. 1 . ( 3 ) OJ No L 336 , 26 . 11 . 1987 , p. 3 . ( 4 ) OJ No L 14 , 21 . 1 . 1969 , p . 1 . ( s ) OJ No L 191 , 19 . 7 . 1984 , p . 1 . ( 6 ) OJ No L 314 , 8 . 12 . 1977 , p . 17 . ( 7 ) OJ No L 132 , 29 . 5 . 1980 , p . 11 . ( 8 ) OJ No L 270 , 14 . 12 . 1970 , p. 1 . ( 9 ) OJ No L 160 , 20 . 6 . 1987 , p. 34 . No L 387 / 64 Official Journal of the European Communities 31 . 12 . 87 Article 3 Notwithstanding Article 1 , any Member State may temporarily approve the use of a denaturant not specified in the Annexes to this Regulation . In such a case , a notification shall be sent to the Commission within 30 days , giving detailed particulars of such denaturants and of the quantities used . The Commission shall inform the other Member States as soon as possible . The Nomenclature Committee shall take up the question under the provisions of Article 8 and, if appropriate , Article 11 of Regulation (EEC ) No 2658 / 87 . If, on expiry of 18 months from the date of receipt by the Commission of the notification , the Committee has not delivered an opinion to the effect that the denaturant in question be included in an Annex to this Regulation , then use of such denaturant shall forthwith cease in all Member States . Whereas the measures provided for in this Regulation are in accordance with the opinion of the Nomenclature Committee , HAS ADOPTED THIS REGULATION: Article 1 The entry of:  eggs not in shell and egg yolks , other than suitable for human consumption ,  flour and meal of sago and of roots and tubers falling within heading No 0714 ,  denatured common salt ( including table salt ) and pure sodium chloride , whether or not in aqueous solution , denatured ,  albumins to be rendered unfit for human con ­ sumption , falling respectively within subheadings : Article 4 This Regulation shall apply without prejudice to the provisions of Directive 70 / 524 / EEC .  0408 11 90 , 0408 19 90 , 0408 91 90 and 0408 99 90 ,  1106 20 10 ,  ex 2501 00 51 ,  ex 3502 10 10 and ex 3502 90 10 , Article 5 Regulation (EEC ) No 2696 / 77 is hereby repealed . Article 6 Each Member State shall inform the Commission of the steps taken by its central administration for the purposes of applying this Regulation . The Commission shall forthwith communicate this information to the other Member States . of the combined nomenclature shall be subject to the condition that these goods are denatured so as to make them unfit for human consumption by means of one of the denaturants referred to in Annexes A , B , C and D respectively . Article 2 The denaturing of the products referred to in Article 1 shall be carried out by using the quantities of denaturant referred to in the Annexes to this Regulation in respect of each denaturant . Denaturing shall be carried out in such a way as to ensure that the product to be denatured and the denaturant are homogeneously mixed and cannot be separated again in a manner which is economically viable . Article 7 This Regulation shall enter into force on 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 December 1987 . For the Commission COCKFIELD Vice-President 31.12.87 Official Journal of the European Communities No L 387 / 65 ANNEX A Denaturant Product to be denatured Name Minimum quantity to be used in g per 100 kg of product to be denatured Eggs not in shell and egg yolks , other than suitable for human consumption (subheadings 0408 11 90 , 0408 19 90 , 0408 91 90 , 0408 99 90 of the combined nomenclature ) Spirit of turpentine Essence of lavender Oil of rosemary Birch oil 500 100 150 100 Fish meal of subheading 2301 20 00 of the combined nomenclature , having a characteristic odour and containing by weight in the dry matter at least :  62,5 % crude protein and  6 % crude lipids ( fatty matter) 5 000 ANNEX B Denaturant Product to be denatured Name Minimum quantity to be used in g per 100 kg of product to be denatured Flour and meal of sago and of roots and tubers falling within heading No 0714 of the combined nomenclature , denatured (subheading 1106 20 10 of the combined nomenclature) Fish oil or fish liver oil , filtered but not deodorized or decolorized , with no additives Fish meal of subheading 2301 20 00 of the combined nomenclature , having a characteristic odour and containing by weight in the dry matter at least :  62,5% crude protein and  6 % crude lipids ( fatty matter ) 1 000 5 000 No L 387 / 66 Official Journal of the European Communities 31 . 12 . 87 ANNEX C Denaturant Name Product to be denatured Minimum quantity to be used in g per 100 kg or product to be denatured Chemical name or description Common name Colour index (') Common salt ( including table salt ) and pure sodium chloride , whether or not in aqueous solution , denatured (subheading ex 2501 00 51 of the combined nomenclature) 14 270 13 015 16 290 45 380 45 380 6 6 1 0,5 250 1 000 30 250 3 000 Sodium salt of 4-sulphobenzeneazoresorci ­ nol , or 2,4-dihydroxyzobenzene-4-sulphonic acid (colour : yellow) Disodium salt of l-(4-sulpho-l-phenylazo )- 4-aminobenzene-5-sulphonic acid (colour : yellow) Tetrasodium salt of l-(4-sulpho-l-naph ­ thylazo )-2-naphthol-3 ,6 ,8-trisulphonic acid (colour: red) Tetrabromofluorescein (colour : fluorescent yellow) Naphthalene Powdered soap Sodium or potassium dichromate (colour : yellow) Iron oxide containing not less than 50% of Fe203 by weight The iron oxide should be dark red to brown , and should take the form of a fine powder of which at least 90% passes through a sieve having a mesh of 0,10 mm Sodium hypochlorite Chrysoine S Fast yellow AB Ponceau 6R Eosine Naphthalene Powdered soap Sodium or potassium dichromate Iron oxide Sodium hypochlorite (*) This column contains the corresponding numbers of the 'Rowe Colour Index' third edition , 1971 , Bradford, England . ANNEX D \ Denaturant Product to be denatured Name Minimum quantity to be used in g per 100 kg of product to be denatured Albumins to be rendered unfit for human consumption (subheadings 3502 10 10 and 3502 90 10 of the combined nomenclature ) Oil of rosemary ( for liquid albumins only ) Crude oil of camphor ( for liquid and solid albumins ) White oil of camphor ( for liquid and solid albumins ) Sodium azide ( for liquid and solid albumins ) Diethanolamine ( for solid albumins only ) 150 2 000 2 000 100 6 000